EXHIBIT 10.2

THIRD CERTIFICATE OF AMENDMENT TO THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

NRDC ACQUISITION CORP.

PURSUANT TO SECTION 245 OF THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE

NRDC Acquisition Corp. (the “Corporation”), a corporation organized and existing
under and by virtue of the provisions of the General Corporation Law of the
State of Delaware (the “General Corporation Law”), hereby certifies that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 10, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on July 25, 2007, its Second Amended and
Restated Certificate of Incorporation was filed in the office of the Secretary
of the State of Delaware on September 4, 2007, its Certificate of Amendment to
the Second Amended and Restated Certificate of Incorporation was filed in the
office of the Secretary of the State of Delaware on October 19, 2007 and its
Second Certificate of Amendment to the Second Amended and Restated Certificate
of Incorporation was filed in the office of the Secretary of State of Delaware
on October [•], 2009 (the “Second Amended and Restated Certificate of
Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Second Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting ARTICLE Fifth thereof in its entirety and inserting the
following in lieu thereof:

“ARTICLE Fifth: Reserved.”

[The remainder of this page has been left intentionally blank.]

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NRDC Acquisition Corp. has caused this Certificate of
Amendment to be signed by ____________________, its Chief Executive Officer, on
the ___ day of October, 2009.

 

 

 

 

 

 

 

 

[Name], Chief Executive Officer

2



--------------------------------------------------------------------------------